DETAILED ACTION
Response to Amendment
This action is responsive to the pending claims, 1-20, received 29 July 2021. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8-9, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 of U.S. Patent No. 11108861. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 8-9, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical they are not patentably distinct from each other because claims 1, 8-9 are generic to all that is recited in claims 1 and 11 of the patent. That is claims 1, 8-9 are anticipated by claims 1 and 11 of the patent.
Regarding claim 14, the instant application claims are directed to the system identical to the steps executed in the method of claims 1 and 11 of the patent such that the claims of the instant application are execute the method of claims 1 and 11 of the patent. It would have been obvious for a person having ordinary skill in the art to modify the claims of the method of the patent to be adopted for  execution by a computing device, particularly a gateway.


Instant Application 17388452
US Patent 11108861
1. A computer-implemented method comprising: communicating by a gateway system with a first information management cell for a first version of a software application associated with the first information management cell, wherein the first version of the software application is associated with a first software application user interface; storing an association between the first information management cell and the first version of the software application operating on the first information management cell to a data structure in the gateway system; presenting on a gateway user interface (UI) an option to select from one of: the first information management cell and a second information management cell, wherein the second information management cell is different from the first information management cell; obtaining, a selection from the gateway UI for the first information management cell; retrieving by the gateway system from one of: a centralized repository, and the first information management cell, data associated for the first software application user interface; and presenting the retrieved data associated with the first software application user interface to the gateway UI.
communicating by a gateway system with a first information management cell for a first version of a software application associated with the first information management cell, and wherein the first version of the software application is associated with a first software application user interface, and wherein the first information management cell comprises a first storage manager operating on the first version of the software application wherein the first storage manager is in communication with at least one client computing device in association with primary storage, and at least one secondary storage computing device in association with secondary storage, and storing a mapped association between the first information management cell and the first version of the software application operating on the first information management cell to a database structure in the gateway system; presenting on the gateway user interface (UI) an option to select from one of: the first information management cell and a second information management cell; obtaining from the user, a selection from the gateway user interface for the first information management cell; determining by the gateway system that the first software application user interface associated with the first software application is not available from a data store local to the gateway system; retrieving by the gateway system from one of: a centralized repository and the first information management cell, the first software application user interface; -95 of 104-storing the retrieved data for the first software application user interface to the data store local to the gateway system; and presenting the stored first software application user interface from the data store local to the gateway system to the gateway UI.
communicating by a gateway system with a first information management cell for a first version of a software application associated with the first information management cell, wherein the first version of the software application is associated with a first software application user interface; storing an association between the first information management cell and the first version of the software application operating on the first information management cell to a data structure in the gateway system; presenting on a gateway user interface (UI) an option to select from one of the first information management cell, and a second information management cell, wherein the second information management cell is different from the first information management cell; obtaining a selection from the gateway UI for the first information management cell; retrieving by the gateway system, data for the first software application user interface stored in a data store local to the gateway system; and presenting the retrieved data for the first software application user interface from the data store local to the gateway system to the gateway UI.

was previously retrieved from one of: a centralized repository and the first information management cell
communicating by a gateway system with a first information management cell for a first version of a software application associated with the first information management cell, and wherein the first version of the software application is associated with a first software application user interface, and wherein the first information management cell comprises a first storage manager operating on the first version of the software application wherein the first storage manager is in communication with at least one client computing device in association with primary storage, and at least one secondary storage computing device in association with secondary storage, and storing a mapped association between the first information management cell and the first version of the software application operating on the first information management cell to a database structure in the gateway system; presenting on the gateway user interface (UI) an option to select from one of: the first information management cell and a second information management cell; obtaining from the user, a selection from the gateway user interface for the first information management cell; determining by the gateway system that the first software application user interface associated with the first software application is not available from a data store local to the gateway system; retrieving by the gateway system from one of: a centralized repository and the first information management cell, the first software application user interface; -95 of 104-storing the retrieved data for the first software application user interface to the data store local to the gateway system; and presenting the stored first software application user interface from the data store local to the gateway system to the gateway UI.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dwarampudi (US 20150172120 A1);
Dwarampudi (US 20180285204 A1);
Studer (US 20180349134 A1);
Vallabhaneni (US 20180375933 A1);


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446